Case: 15-20480      Document: 00513889910         Page: 1    Date Filed: 02/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 15-20480                               FILED
                                  Summary Calendar                      February 24, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
NORMAN LYNN FOUNTAIN,

                                                 Plaintiff-Appellant

v.

CAPTAIN GRETA BENNETT; LIEUTENANT OLVIERDARE; UNIVERSITY
OF TEXAS MEDICAL BRANCH,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-1953


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Norman Lynn Fountain, Texas prisoner # 1722254, appeals the
dismissal of his 42 U.S.C. § 1983 complaint without prejudice for failure to
state a claim upon which relief may be granted. He does not challenge the
district court’s determination that he failed to exhaust all available




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20480     Document: 00513889910     Page: 2   Date Filed: 02/24/2017


                                  No. 15-20480

administrative remedies before filing suit as required by 42 U.S.C. § 1997e(a).
Rather, Fountain reasserts the merits of his § 1983 complaint.
      Although we apply a less stringent standard to parties proceeding pro se
than to parties represented by counsel and liberally construe the briefs of pro
se litigants, parties proceeding pro se must still brief the issues and reasonably
comply with the requirements set forth in Rule 28 of the Federal Rules of
Appellate Procedure. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
Because Fountain has not challenged the district court’s conclusion that he
failed to exhaust his administrative remedies, he has abandoned the sole issue
before this court. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      In light of Fountain’s abandonment of his claim, the district court’s
dismissal without prejudice is AFFIRMED.




                                        2